DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

Response to Amendment
Claim 1 has been amended and examined as such.
Claim 11 has been added and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claim 11 is allowed as added.
Claims 2-10 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 11, an additional search was conducted based on the most recent amendment to the claims and the arguments filed in the response and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a liquid ejecting apparatus comprising a carriage unit and a liquid container, comprising all of the structural components and limitations as claimed, particularly but not limited to: a tube that supplies the liquid from the liquid container to the carriage unit wherein part of the tube is displaced in a space by moving into and out of the space during movement of the carriage unit and as the part of the tube is displaced in the space… the part of the tube does not come into contact with the carriage unit [claim 1] or the tube forms a curved portion curving toward upstream and wherein the curved portion is at a maximum curvature at a center portion of the movement path, and a side at a second end of the movement path is a second position, the curved portion having a curvature between the minimum curvature and the maximum curvature at the second position [claim 11].
Prior Art ISHIZAWA et al. teaches a liquid ejecting apparatus with a carriage unit and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 1] limitation of as the part of the tube is displaced in the space… the part of the tube does not come into contact with the carriage unit.
Prior Art ISHIZAWA et al. teaches a liquid ejecting apparatus with a carriage unit and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 11] limitation of the curved portion is at a maximum curvature at a center portion of the movement path, and a side at a second end of the movement path is a second position, the curved portion having a curvature between the minimum curvature and the maximum curvature at the second position.
Prior Art Kuriki teaches a liquid ejecting apparatus with a carriage unit travelling in a horizontal transport direction and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 1] limitation of as the part of the tube is displaced in the space… the part of the tube does not come into contact with the carriage unit.
Prior Art Kuriki teaches a liquid ejecting apparatus with a carriage unit travelling in a horizontal transport direction and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 11] limitation of the curved portion is at a maximum curvature at a center portion of the movement path, and a side at a second end of the movement path is a second position, the curved portion having a curvature between the minimum curvature and the maximum curvature at the second position.
Prior Art SUZUKI et al. teaches a liquid ejecting apparatus with a carriage unit travelling in a horizontal transport direction and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 1] limitation of as the part of the tube is displaced in the space… the part of the tube does not come into contact with the carriage unit.
Prior Art SUZUKI et al. teaches a liquid ejecting apparatus with a carriage unit travelling in a horizontal transport direction and a tube that supplies liquid from a liquid container to the carriage, but does not teach the [claim 11] limitation of the curved portion is at a maximum curvature at a center portion of the movement path, and a side at a second end of the movement path is a second position, the curved portion having a curvature between the minimum curvature and the maximum curvature at the second position.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata et al. (US 5,561,453 A) teaches an off-carriage ink supply connected with curving tubes.  Nakamura et al. (US 6,106,098 A) teaches an off-carriage ink supply connected with curving tubes.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853